Citation Nr: 1412912	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel









INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from June 1943 to October 1943.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office.

In September 2012, the Board reopened the  previously denied claim of service connection for pes planus and remanded the claim for further development.  In February 2013, the Board again remanded the claim.  The development ordered by the Board in the two remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Pes planus preexisted service and was not aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with pre-adjudication VCAA notice by letter dated in June 2011. The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 



In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf. The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The Veteran's service treatment records were destroyed in a fire in 1973 fire at the National Personnel Records Center.  VA has made numerous attempts to obtain service treatment records from alternative sources, but the attempts have been futile.  As the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA examination in December 2012 and a VA medical opinion was obtained in June 2013.  As the examination and opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination and medical opinion are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  


As the Veteran did not service in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran's service treatment records were destroyed in a fire in 1973 at the National Personnel Records Center and are otherwise unavailable.  

After service, records of a private podiatrist, covering the period from 2002 to 2011, show that in July 2008 the Veteran complained of pain in arch of the right foot after walking.  The diagnosis was pes valgo planus.

Records of a family practice, covering the period from January 2005 to August 2011, show no complaint or treatment for pes planus.  The Veteran was treated for foot problems related to diabetes.  

VA records show that in November 2006 the Veteran stated that his feet were inspected after a march and that he was found to have flat feet, which was disqualifying for service, and he was discharged from service.  There was no diagnosed or finding of pes planus or flat feet.  The remainder of the VA records show no complaint or treatment of pes planus or flat feet.  

In a letter in May 2009, the Veteran's Congressman relayed that the Veteran asserted that he was accepted for service without medical conditions and he was released from service because of problems with his feet.  In a letter in October 2011, the Congressman stated that the Veteran denied suffering from flat feet on entry into service, but at discharge his feet were in bad condition.  

In April 2012 in his substantive appeal, the Veteran asserted that he was discharged from service because of flat feet.  He stated that his flat feet existed prior to service, and that his discharged from because of flat feet was evidence that his condition worsened during service.  

On VA examination in December 2012, the Veteran had difficulty recalling the date of onset or of the diagnosis of flat feet, but his family who attended the examination stated that the Veteran was informed of his condition during service.  The Veteran did state that he suffered no trauma to either foot and that he did not receive any treatment for flat feet while in service.



The Veteran denied pain on use, but his feet did hurt on occasion.  The pertinent findings were no pain on manipulation of the feet and no swelling.  The diagnosis was pes planus.  The VA examiner concluded that it was less likely than not that pes planus was related to service.  The VA examiner explained that pes planus is not a condition acquired from activity in the absence of trauma, and that there was no evidence of trauma in service.  The VA examiner noted that the Veteran's podiatry records focused on diabetic foot care and include only minimal discussion of pes planus.  The Veteran denied any complaint or treatment for flat feet for over 50 years after service.  The VA examiner found no evidence of current pathology related to pes planus.  The VA examiner stated that while pes planus is known to progress over time, the condition itself did not appear to be the cause of any disability or problem in the past or presently and did not result in any current symptomatology.  

In June 2013, the same VA examiner concluded that pes planus was not aggravated by service as there was no evidence that the Veteran's flat feet resulted in disability past or present and no evidence of an increased in severity.  

Analysis

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

Although the service treatment records, including a report of an entrance examination, are presumed destroyed by a fire at the National Personnel Records Center in 1973, the record does include a discharge certificate issued in lieu of a separation document that shows that the Veteran was discharge from service by reason of Circular 161, WD, 1943. 


In the version of Circular 161, WD, in effect in July 1943, the War Department eliminated the classification "limited service" for enlisted personnel and ordered that personnel who did not meet the minimum standards for induction would be discharged under the provisions of the Circular. 

Although it is not shown whether the Veteran's classification on entrance was "limited service," the evidence is nevertheless clear and unmistakable that the Veteran did not meet the minimum standards for induction, because the authority cited for his discharge was War Department Circular 161 and the Veteran's own statements, which have been consistent to the extent that he was disqualified from service due to flat feet.  In other words it is clear from the certificate of discharge that the Veteran did not meet the minimum standards for induction, combined with the Veteran's statements that he was discharged from service because of flat feet, leading to the conclusion that pes planus preexisted service, whether the Veteran was aware of the condition or not.  And the Veteran does not argue that he never made the statement that he was disqualified from service because of flat feet.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Where there is clear and unmistakable evidence that pes planus preexisted active service, the remaining question is whether the preexisting pes planus was aggravated by service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.



To the extent the Veteran asserts that he was discharged from service because of flat feet, which was evidence that his condition worsened during service, Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Pes planus or flat feet is a simple medical condition that the Veteran is competent to identify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation).  Although the Veteran is competent to describe increase symptoms of flat feet, and the Veteran's opinion has some probative value, the Board does not find the Veteran's lay opinion is presausive evidence of aggravation when weighed against the other evidence of record. 

The other evidence consists of VA and private medical records since 2002 that show no complaint or treatment for pes planus.  The Veteran does have foot problems related to diabetes.  

On VA examination in December 2012, the Veteran stated that he suffered no trauma to either foot and that he did not receive any treatment for flat feet while in service.  The VA examiner found no evidence of current pathology related to pes planus.  The VA examiner stated that while pes planus is known to progress over time, the condition itself did not appear to be the cause of any disability or problem in the past or presently and did not result in any current symptomatology.  Later the same VA examiner concluded that pes planus was not aggravated by service as there was no evidence that the Veteran's flat feet resulted in disability past or present and no evidence of an increase in severity.  

The Board finds that VA and private medical records since 2002 and the opinion of the VA examiner is persuasive evidence against the claim as there is no evidence of an increase in severity in over 50 years since service, which opposes rather than supports the claim and outweighs the Veteran's lay opinion.  








And the Board concludes that the evidence is clear and unmistakable that preexisting pes planus was not aggravated by service. 


ORDER

Service connection for pes planus is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


